Citation Nr: 0423816	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-10 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of hepatitis B.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
October 1988.  

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
determined that new and material evidence had not been 
submitted to reopen the claims for service connection for the 
residuals of hepatitis B and a psychiatric disorder.  The 
veteran perfected an appeal of that decision.

In July 2004, the veteran testified at a personal hearing 
which was chaired by the undersigned Acting Veterans Law 
Judge at the offices of the Board in Washington, DC.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
residuals of hepatitis B in October 1998.  The veteran was 
notified of that decision and did not appeal.

2.  The evidence received subsequent to the October 1998 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran currently has a gastrointestinal disorder that is 
related to the hepatitis B treated in service, and it need 
not be considered in order to fairly decide the merits of his 
claim.

3.  The RO denied entitlement to service connection for a 
psychiatric disorder in October 1998.  The veteran was 
notified of that decision and did not appeal.

4.  The evidence received subsequent to the October 1998 
decision is not new, in that it is cumulative and redundant 
of the evidence previously considered by decisionmakers.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision in which the RO denied 
entitlement to service connection for the residuals of 
hepatitis B is final, new and material evidence has not been 
received, and the claim is not reopened.  38 U.S.C.A. § 7105 
(West 1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 20.1103 (1998); 38 C.F.R. § 3.156 (2001).

2.  The October 1998 rating decision in which the RO denied 
entitlement to service connection for a psychiatric disorder 
is final, new and material evidence has not been received, 
and the claim is not reopened.  38 U.S.C.A. § 7105 (West 
1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 
(1998); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he now has stomach problems due to 
the hepatitis B that he had in service.  He also contends 
that his psychiatric disorder had its onset while he was in 
service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  For requests to reopen 
filed on or after August 29, 2001 (which does not include 
this claim), VA has a duty to inform the veteran of the 
evidence needed to substantiate his claim and to assist him 
in obtaining existing evidence that may be found to be new 
and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2003); see also Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) 
(2003).

The RO informed the veteran of the evidence needed to 
substantiate his claim in October 2003 by informing him of 
the provisions of the VCAA, the specific evidence required to 
substantiate his claims for service connection, and the 
evidence that could be considered new and material.  The RO 
also informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claims, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claims.

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.  In this case, the 
initial RO decision was made in April 2002, but the veteran 
was not provided a section 5103(a) notice until October 2003.  
For the reasons shown below, however, the Board finds that 
the delay in issuance of the VCAA notice was not prejudicial 
to the veteran.

In a November 2001 notice the RO informed the veteran that in 
order to establish service connection for the claimed 
disorders, he had to submit evidence showing that the 
disorders began during service.  The veteran was provided 
with a copy of the appealed rating decision and a statement 
of the case, in which the RO informed him of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim and the requirement 
to submit medical evidence that could be considered new and 
material.  In these documents the RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on the veteran's behalf, and any evidence identified by 
the veteran that the RO was unable to obtain.  The Board 
finds that in all of these documents the RO informed the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  Quartuccio, 16 Vet. App. at 183.

Although the October 2003 notice was sent following the April 
2002 decision, the veteran has had more than nine months 
following the notice to submit additional evidence.  He 
provided hearing testimony before the undersigned in July 
2004, but he has not submitted any documentary evidence in 
support of his claim following the October 2003 notice.  In 
adjudicating the veteran's appeal, the Board will conduct a 
de novo review of all the evidence of record and apply the 
law to the available evidence.  For these reasons the Board 
finds that the veteran has not been prejudiced by having been 
notified of the evidence needed to substantiate his claim 
following the RO's April 2002 unfavorable decision, and that 
VA has fulfilled its obligation to inform him of the evidence 
needed to substantiate his claims.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (prejudice is not shown if the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question being considered and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing); VAOPGCPREC 7-04.  

As will be shown below, the Board has determined that new and 
material evidence has not been received to reopen the 
previously denied claims for service connection for the 
residuals of hepatitis B and a psychiatric disorder.  Because 
the veteran's claim was submitted prior to August 2001, in 
the absence of new and material evidence VA does not have a 
duty to assist him in developing the evidence in support of 
his claim.

Relevant Laws and Regulations

Service connection will be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2003)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Hepatitis B

The veteran initially claimed entitlement to service 
connection for hepatitis B in October 1988.  The RO denied 
that claim in October 1989 because the evidence then of 
record did not indicate that he had any residuals of the 
hepatitis B for which he was treated in service.  He was 
notified of the October 1989 decision and did not appeal, and 
that decision is final.  38 U.S.C. § 4005(c) (1988); 
38 C.F.R. § 19.192 (1988).  He again claimed entitlement to 
service connection, and in an October 1998 decision the RO 
determined that new and material evidence had not been 
submitted.  The veteran was also notified of the October 1998 
decision and did not appeal, and that decision is also final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1998).

The evidence of record in October 1998 included the veteran's 
service medical records, which showed that he was 
hospitalized for the treatment of acute hepatitis B in 
January 1988.  When examined for separation from service in 
August 1988, no gastrointestinal abnormalities were found.  
The report of the separation examination documents a history 
of hepatitis B and alcohol abuse, and shows that liver 
function tests conducted in June 1988 were within normal 
limits.  The veteran was subsequently separated from service 
due to chronic alcohol abuse and rehabilitation failure.  

Also on file at that time was the report of an April 1989 VA 
examination, which reflected a diagnosis of status post 
hepatitis B, with normal liver function tests at the time of 
the examination.  

The evidence of record in October 1998 also included private 
treatment records documenting extensive treatment, including 
multiple hospitalizations, for chronic substance abuse.  
Diagnostic testing during a January 1994 hospitalization was 
positive for hepatitis B and hepatitis C antibodies.  His 
treating physician determined, based on the diagnostic 
testing, that the veteran had been exposed to the hepatitis B 
virus, but that he did not have any active disease.  On 
discharge from the hospital he was found to be a hepatitis C 
carrier.  Diagnostic testing in March 1998 was again positive 
for hepatitis B and hepatitis C antibodies.

In March 1998 the veteran submitted a statement from an 
individual who stated that she had known him for over 25 
years.  She stated that he wrote to her during active duty 
and told her he had hepatitis B, and that he still had 
hepatitis.  

The evidence received following the October 1998 decision 
includes medical records documenting the treatment of 
multiple psychiatric disorders, including substance abuse.  
Those records are silent for any complaints or clinical 
findings attributed to active hepatitis B, although 
diagnostic testing again showed the presence of hepatitis 
antibodies.  This evidence is not new, because the evidence 
of record in October 1998 showed that diagnostic testing was 
positive for hepatitis B antibodies.  The evidence is, 
therefore, cumulative and redundant of the evidence of record 
in October 1998.  Because the evidence is not new, the Board 
need not consider whether it is material.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 327 (1999) (if the Board 
finds that newly presented evidence is cumulative of evidence 
previously considered, the analysis should end there).  

Also received since the October 1998 rating decision were VA 
treatment records showing that the veteran initiated 
treatment at the VA medical center (MC) in July 2002.  He 
then reported having the hepatitis B and hepatitis C viruses.  
He also complained of frequent abdominal pain, nausea, and 
vomiting.  The treating physician stated that he was unsure 
of whether the veteran's complaints were due to an active 
hepatitis infection.  Diagnostic testing in July 2002 was 
positive for hepatitis C antibodies, and the veteran was 
referred to the Liver Clinic.  On further evaluation, 
however, it was determined that he did not have active 
hepatitis, and he was discharged from the Liver Clinic.  No 
complaints or clinical findings were attributed to the 
residuals of hepatitis B.  

The VA treatment records are new, because the evidence of 
record in October 1998 did not document any gastrointestinal 
complaints.  The evidence is not material, however, because 
it does not bear directly and substantially on the specific 
matter under consideration, that being a nexus between a 
currently diagnosed gastrointestinal disorder and the 
treatment of hepatitis B in service.  Because the evidence is 
not relevant to the critical issue on appeal, it need not be 
considered in order to fairly decide the merits of the 
veteran's claim.

Also of record is the veteran's testimony during the July 
2004 Board hearing.  At that time the veteran testified that 
he contracted hepatitis B during service.  He stated that he 
continued to experience intermittent symptoms that he 
attributed to hepatitis, including weakness and an upset 
stomach.  

The veteran's testimony is new, in that he did not previously 
provide any statements or testimony showing that he continued 
to experience gastrointestinal symptoms.  The testimony is 
not material, however, because it is not probative of whether 
those symptoms are due to hepatitis.  As a lay person the 
veteran is competent to provide evidence of observable 
symptoms.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
He is not, however, competent to provide evidence of a 
medical diagnosis, or to relate his symptoms to a given 
cause.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
His statements are not, therefore, probative of a current 
diagnosis of hepatitis, or a nexus between any current 
gastrointestinal symptoms and the hepatitis B that was 
treated in service.

In summary, although some of the evidence received since the 
October 1998 decision is new, the evidence is not material to 
the issue under consideration, that being whether the veteran 
currently has a disability that is related to the hepatitis B 
he had in service.  The Board finds, therefore, that evidence 
that is both new and material has not been received, and the 
claim of entitlement to service connection for the residuals 
of hepatitis B is not reopened.



Psychiatric Disorder

The veteran initially claimed entitlement to service 
connection for a psychiatric disorder in January 1994.  The 
RO denied service connection for a psychiatric disorder, then 
diagnosed as schizophrenia, in September 1994 because the 
evidence did not show that the disorder was related to 
service.  The veteran was notified of the September 1994 
decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1994).  The veteran again claimed service connection for a 
psychiatric disorder, and in multiple decisions the RO 
determined that new and material evidence had not been 
received to reopen the previously denied claim.  The most 
recent decision was in October 1998.  As previously stated, 
the veteran was notified of the October 1998 decision and did 
not appeal, and that decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998).

Evidence on file at the time of the October 1998 decision 
included the veteran's service medical records, which show 
that he did not report any psychiatric symptoms when examined 
for entering service in June 1987, nor were any abnormalities 
found on examination.  When examined in August 1988, in 
conjunction with his separation for alcohol abuse, he 
reported that he was a constant worrier, that he had 
difficulty sleeping at night, and that he sometimes felt 
nervous, paranoid, and depressed.  His psychiatric 
examination was normal, although he was separated due to 
alcohol abuse.  Alcohol abuse is deemed to be willful 
misconduct, and service connection for that disorder for 
compensation purposes is precluded as a matter of law.  
38 U.S.C.A. § 105(a) (West 2002); Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), motion for review en banc denied, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc); 38 C.F.R. § 3.1(m) 
(2003).

In his January 1994 claim for service connection for a 
psychiatric disorder, the veteran reported that his 
psychiatric disorder had its onset when he was in service.  
With that claim he submitted medical records from the Health 
Care for the Homeless Project showing that his diagnoses 
included alcohol dependence, to rule out schizophrenia, in 
September and October 1987 (prior to entering service in 
November 1987).  

During a January 1990 VA examination the veteran reported 
that he was constantly nervous, that he heard voices, and 
that he was unable to drink alcohol.  A November 1989 private 
treatment record indicates that he was a recovering 
alcoholic, and in February 1990 he was shown to be suffering 
from alcohol abuse.  Additional private medical records dated 
from September 1993 to July 1994 document ongoing psychiatric 
treatment with diagnoses of chronic paranoid schizophrenia 
and drug and alcohol abuse.

In March 1998 the veteran submitted a statement from an 
individual who reported that she had known him for over 
25 years.  She also stated that the veteran wrote her while 
he was in service and told her that he was hearing voices and 
seeing hallucinations.  She also stated that he had been 
diagnosed as a paranoid schizophrenic in 1991.

The evidence received following the October 1998 decision 
includes a July 1999 letter from the veteran to his 
Congressional representative.  In that letter the veteran 
reported that during service he became frightened because he 
started seeing things that weren't there and hearing voices.  
He denied having a drug or alcohol problem prior to service, 
but stated that he started drinking in service whenever he 
heard the voices or saw the hallucinations.  He stated that 
he was separated from service due to his drinking.  This 
evidence is cumulative of the evidence of record in October 
1998, which included the veteran's allegations regarding the 
onset of his psychiatric symptoms, and the March 1998 lay 
statement indicating that the veteran reported hearing voices 
and having visual hallucinations while he was in service.  
Because the evidence is not new, the Board need not consider 
whether it is material.  Vargas-Gonzalez, 12 Vet. App. 
at 327.

The evidence received subsequent to the October 1998 decision 
also includes private medical records dated from July 1993 to 
June 1998 and VA treatment records dated from July 2002 to 
March 2003.  Those records show that the veteran was treated 
for paranoid schizophrenia; alcohol abuse; substance abuse 
(cocaine, PCP, marijuana, benzodiazepines, and opiates); 
depression; schizoaffective disorder; and post-traumatic 
stress disorder (PTSD).  In July 1993 he reported drinking 
alcohol for approximately 20 years, and in May 1994 he 
reported using crack cocaine for the previous nine years.  A 
May 1997 record indicates that he reported having been 
diagnosed with schizophrenia in 1989.  He also reported 
drinking alcohol since the age of 13 years, and using drugs 
since the age of 17 years.  A July 2002 VA treatment record 
discloses a psychiatric history of the diagnosis of 
schizophrenia in 1989, and that his psychiatric symptoms 
worsened after service.

The private and VA treatment records are not new, in that the 
evidence of record in October 1998 showed that the veteran 
was treated for schizophrenia and substance abuse following 
his separation from service.  The medical evidence of 
continuing treatment, which does not indicate that the 
psychiatric disorders were incurred in service, are 
cumulative and redundant of the evidence previously of 
record.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) 
(records of treatment and a diagnosis many years after 
service, which do not document any nexus to service, are not 
new and material).

The Board notes that in May 1997 and July 2002 the veteran 
reported having been given the diagnosis of schizophrenia in 
1989.  Service connection may be presumed if a psychotic 
disorder, including schizophrenia, becomes manifest to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  The reference to the 
initial diagnosis of schizophrenia is, however, by history 
only, in that the contemporaneous records reflect only a 
diagnosis of alcohol abuse within the one-year period 
following the veteran's separation from service (he also had 
a diagnosis "to rule out schizophrenia" prior to service).  
Because the reference is by history only, it is not probative 
of the diagnosis of schizophrenia being made within one year 
of the veteran's separation from service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995)("Evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence.").

The veteran provided hearing testimony before the undersigned 
in July 2004.  He then asserted that his psychiatric disorder 
began during service, with symptoms of paranoia and constant 
worry.  As previously stated, however, the veteran is not 
competent to provide evidence of a medical diagnosis, or to 
relate his symptoms to a given cause.  Grottveit, 5 Vet. App. 
at 91.  His statements are not probative, therefore, of a 
psychiatric disorder other than alcohol dependence having had 
its onset during service.  In addition, the veteran's 
statements are cumulative of the same assertions he made in 
his January 1994 claim for service connection.

In summary, the evidence received subsequent to the October 
1998 decision regarding the veteran's claim for service 
connection for a psychiatric disorder is cumulative and 
redundant of the evidence of record at that time, or not 
probative.  Because the evidence is not new, the Board need 
not consider whether it is material.  See Vargas-Gonzalez, 12 
Vet. App. at 327.  The Board finds, therefore, that evidence 
that is new and material has not been received, and the claim 
of entitlement to service connection for a psychiatric 
disorder is not reopened.


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for the residuals of hepatitis B is denied.  

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for a psychiatric disorder is denied.  




	                        
____________________________________________
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



